Case 2:19-cv-00479-DLP-JRS Document 35 Filed 05/28/21 Page 1 of 9 PageID #: 1876




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            TERRE HAUTE DIVISION

 TIFFANY T.,                                    )
                                                )
                            Plaintiff,          )
                                                )
                       v.                       )      No. 2:19-cv-00479-DLP-JRS
                                                )
 ANDREW M. SAUL,                                )
                                                )
                            Defendant.          )

                                         ORDER

       This matter comes before the Court on the Plaintiff's Motion for Award of

 Attorney Fees Pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d),

 Dkt. [28]. For the reasons that follow, Plaintiff's motion is DENIED.

       I.     Background

       On May 25, 2016, Tiffany applied for Social Security Disability Insurance

 Benefits under Title II of the Social Security Act, alleging that she became disabled

 on March 3, 2008, resulting from two traumatic brain injuries, bipolar disorder,

 personality disorder, attention deficit hyperactivity disorder ("ADHD"), depression,

 anxiety, headaches, Marfan syndrome, and chest pains. (Dkt. 11-5 at 2, R. 182; Dkt.

 11-6 at 16, R. 211). Tiffany's application was denied at all levels of the

 administrative process. (Dkt. 11-4 at 2, 10, R. 107, 115).

       On June 1, 2018, Administrative Law Judge ("ALJ") Matthias D. Onderak

 conducted a disability hearing, where Tiffany appeared in person and vocational




                                            1
Case 2:19-cv-00479-DLP-JRS Document 35 Filed 05/28/21 Page 2 of 9 PageID #: 1877




 expert Christopher Rymond 1 appeared telephonically. (Dkt. 11-2 at 44, R. 43; Dkt.

 11-6 at 55, R. 250). On August 31, 2018, ALJ Onderak issued an unfavorable

 decision finding that Tiffany was not disabled. (Dkt. 11-2 at 17-30, R. 16-29). On

 October 31, 2018, Tiffany appealed the ALJ's decision. (Dkt. 11-4 at 73-75, R. 178-

 80). On August 7, 2019, the Appeals Council denied Tiffany's request for review,

 making the ALJ's decision final. (Dkt. 11-2 at 2, R. 1).

         On October 8, 2019, Plaintiff filed a complaint seeking judicial review of the

 ALJ's decision denying her application for Social Security Disability benefits. (Dkt.

 1). On December 31, 2020, the Court entered judgment in Plaintiff's favor, reversed

 the ALJ's decision, and remanded the matter to the Agency for further proceedings

 pursuant to 42 U.S.C. § 405(g) (sentence four). (Dkt. 27).

         On March 31, 2021, Plaintiff filed the present "Motion for Attorney Fees

 Pursuant to the Equal Access to Justice Act." (Dkt. 28). On April 13, 2021, the

 Commissioner filed a response, and on April 20, 2021, Plaintiff filed a reply. (Dkts.

 30, 31). Thereafter, the Commissioner sought leave to file supplemental authority,

 which the Court granted. (Dkts. 32, 34). 2

         II.     Legal Standard

         The Equal Access to Justice Act 3 ("EAJA") provides that a district court may

 award reasonable attorney fees where: (1) the plaintiff is a "prevailing party," (2)



 1 Per Mr. Rymond's résumé, the correct spelling of his last name is "Rymond." His last name is
 mistranscribed in the hearing transcript.
 2 The Court has taken the supplemental authority, along with Plaintiff's response to that authority,

 into consideration in ruling on the present motion.
 3 The EAJA is a fee-shifting statute applicable to Social Security disability appeals to federal court.

 28 U.S.C. § 2412(a) and (d)(1)(A).

                                                    2
Case 2:19-cv-00479-DLP-JRS Document 35 Filed 05/28/21 Page 3 of 9 PageID #: 1878




 the Government's position was not "substantially justified," (3) no "special

 circumstances make an award unjust," and (4) the fee application is timely and

 supported by an itemized statement. 28 U.S.C. § 2412(d); U.S. v. Hallmark Const.

 Co., 200 F.3d 1076, 1078-79 (7th Cir. 2000).

        III.   Discussion

        In seeking review of the Agency's filing decision, Tiffany argued that the ALJ

 erred by (1) interpreting her psychological treatment records and assessing her

 residual functional capacity ("RFC") without considering a psychological expert's

 assessment of the record and her limitations; and (2) failing to adequately

 incorporate her moderate limitations in concentration in the RFC assessment and

 hypothetical questions to the vocational expert. (Dkt. 26 at 30). As to Plaintiff's first

 argument, the Court found the ALJ's opinion reflected "a thorough discussion" of

 the evidence and the ALJ "did not, as Tiffany suggests, play doctor, but instead

 relied on the findings of Tiffany's treating physicians to determine her limitations."

 (Id. at 35). As to the second argument, the Court concluded that remand was

 appropriate because the ALJ failed to adequately address Plaintiff's concentration

 limitations both in the RFC and in his hypotheticals posed to the vocational expert.

 (Id. at 38-39).

        Having been granted a remand of the ALJ's decision, Plaintiff now seeks,

 pursuant to the Equal Access to Justice Act ("EAJA"), $3,269.00 in attorney fees as

 the prevailing party in the underlying Social Security disability case. (Dkt. 28). The

 government is contesting this award. Specifically, the Commisioner maintains that



                                             3
Case 2:19-cv-00479-DLP-JRS Document 35 Filed 05/28/21 Page 4 of 9 PageID #: 1879




 Tiffany is not entitled to this award because his litigation position was substantially

 justified. (Dkt. 30). The Commissioner argues that he had a "rational basis for thinking

 his residual functional capacity adequately accommodated" Tiffany's moderate

 limitations in concentrating, persisting, or maintaining pace. (Id.).

       This Court's remand pursuant to sentence four of 42 U.S.C. § 405(g) made

 Tiffany a "prevailing party," entitled to attorney's fees unless the "position of the

 United States was substantially justified." Bassett v. Astrue, 641 F.3d 857, 859 (7th

 Cir. 2011) (citing Shalala v. Schaefer, 509 U.S. 292, 300-02 (1993)). The

 Commissioner bears the burden of establishing that his position was substantially

 justified. Stewart v. Astrue, 561 F.3d 679, 683 (7th Cir. 2009); Golembiewski v.

 Barnhart, 382 F.3d 721, 724 (7th Cir. 2004). To demonstrate this, the Commissioner

 "must show: (1) a reasonable basis in truth for the facts alleged; (2) a reasonable

 basis in law for the theory propounded; and (3) a reasonable connection between the

 facts alleged and the theory propounded." Conrad v. Barnhart, 434 F.3d 987, 990

 (7th Cir. 2006). Accordingly, the Commissioner's position is substantially justified if

 "a reasonable person could conclude that the ALJ's opinion and the

 [C]ommissioner's defense of the opinion had a rational basis in fact and law."

 Bassett, 641 F.3d at 859; Conrad, 434 F.3d at 987.

       "Substantially justified does not mean justified to a high degree, but rather

 has been said to be satisfied if there is a genuine dispute or if reasonable people

 could differ as to the appropriateness of the contested action." Stein v. Sullivan, 966

 F.2d 317, 320 (7th Cir. 1992) (internal quotations omitted). Therefore, a loss on the



                                            4
Case 2:19-cv-00479-DLP-JRS Document 35 Filed 05/28/21 Page 5 of 9 PageID #: 1880




 merits does not automatically equate with a lack of substantial justification. Pierce

 v. Underwood, 487 U.S. 552, 565 (1998).

       In making a substantial justification determination, the Court considers the

 government's prelitigation conduct, including the ALJ decision itself, as well as the

 Commissioner's litigation position; however, the district court is to make only one

 determination for the entire civil action. Conrad, 434 F.3d at 990; Golembiewski,

 382 F.3d at 724; Marcus v. Shalala, 17 F.3d 1033, 1036 (7th Cir. 1994). "EAJA fees

 may be awarded if either the government's pre-litigation conduct or its litigation

 position [is] not substantially justified." Golembiewski, 382 F.3d at 724.

       Here, Tiffany maintains that the litigation position of the Commissioner was

 not substantially justified entitling her to fees. (Dkt. 28). Relying on the Court's

 findings for the first issue and the ALJ's opinion and current caselaw for the

 second, the Commissioner maintains that his positions at the agency level and on

 judicial review were substantially justified. (Dkt. 30 at 2-3). In review of the ALJ's

 decision, the Commissioner identifies eight limitations in the RFC that he

 maintains addresses Tiffany's limitations in concentration, persistence, and pace.

 (Id.). He argues that the Plaintiff failed to identify any additional restrictions she

 believed should have been included in the RFC. (Id. at 2). He also claims that his

 position is buttressed by Seventh Circuit precedent. (Id. at 3-4; Dkts. 32-1, 32-2).

 While acknowledging the Court's decision to remand this case because of the ALJ's

 failure to explain how his limitations addressed Tiffany's limitations with




                                             5
Case 2:19-cv-00479-DLP-JRS Document 35 Filed 05/28/21 Page 6 of 9 PageID #: 1881




 concentration, the Commissioner argues that his litigation position was

 substantially justified. (Dkt. 30).

       In reply, Plaintiff maintains the Commissioner's decision was not

 substantially justified because an entire line of Seventh Circuit precedent has

 concluded that reversible error exists when an ALJ includes limitations (like the

 ones in this case) that do not properly accommodate a claimant's moderate

 limitations in concentration, persistence, or pace. (Dkt. 31 at 2-3). Plaintiff also

 maintains that the Court should reject the Commissioner's argument that her

 motion should be denied because she did not prevail on both arguments. (Id. at 1-2).

       At the EAJA stage, the Court is making an independent judgment from the

 ultimate merits decision. Pierce, 487 U.S. at 567-68. The question is whether the

 government's litigation position was substantially justified. It has been long

 established that a Commissioner's position may be substantially justified, even if it

 "turns out to be completely wrong." Bassett, 641 F.3d at 859-60 (providing an

 example of an ALJ's failure to provide an adequate analysis but yet finding the

 Commissioner's defense of the opinion substantially justified). It typically takes

 something more egregious than an articulation error to make the Commissioner's

 position unjustified, such as the ALJ ignoring or mischaracterizing a significant

 body of evidence or the Commissioner defending an ALJ's opinion by violating

 general principles of administrative law. Golembiewski, 382 F.3d at 724-25.




                                             6
Case 2:19-cv-00479-DLP-JRS Document 35 Filed 05/28/21 Page 7 of 9 PageID #: 1882




       An ALJ must include all of a claimant’s limitations in the RFC assessment

 and the hypothetical questions to vocational experts. Varga v. Colvin, 794 F.3d 809,

 813 (7th Cir. 2015); Stewart, 561 F.3d at 684–85 (collecting cases). While the Court

 found that the ALJ had not included all of Tiffany's limitations in the RFC

 assessment and hypothetical questions to the vocational expert ("VE"), the Court

 did so because the ALJ failed "to build a logical bridge between the concentration

 limitations he acknowledged and the restrictions he imposed in the RFC" and

 hypotheticals posed to the VE. (Dkt. 26 at 38). Other than this mistake, the Court

 found the ALJ's decision adequate, and rejected Tiffany's contention that the ALJ

 erred by impermissibly playing doctor.

       Even though, the ALJ failed "to connect all the dots" in the analysis, the

 Court, without something more egregious, refuses to find that the Commissioner's

 position was substantially unjustified. The ALJ did not ignore, mischaracterize,

 selectively cite, or otherwise bungle a significant body of relevant evidence, nor did

 the Commissioner take a position that had no reasonable basis in law or fact, but

 rather made a mistake in articulation. Although the ALJ provided numerous

 limitations in the RFC, the Court was unable to follow the logical bridge between

 the concentration limitations the ALJ acknowledged for Tiffany and the various

 restrictions he imposed in the RFC.

       As to the Commissioner's argument that his litigation position was

 substantially justified because Tiffany failed to offer any additional restrictions she

 believed should have been included in the RFC, the Court disagrees. The Plaintiff



                                            7
Case 2:19-cv-00479-DLP-JRS Document 35 Filed 05/28/21 Page 8 of 9 PageID #: 1883




 offered additional limitations to address her issues with concentration both in her

 examination of the vocational expert at the disability hearing and in her briefing on

 judicial review. (See Dkt. 11-2 at 85-86, R. 84-85; Dkt. 17 at 28-29; Dkt 24 at 4). The

 Commissioner also argues that he rationally believed that the restrictions the ALJ

 imposed in the RFC were sufficient to address Tiffany's limitations with

 concentration, persistence and pace. (Dkt. 30 at 2). Relying on Seventh Circuit

 precedent that does not require the recitation of the precise phrase "concentration,

 persistence, or pace," the Commissioner maintains that the ALJ's RFC assessment

 directly tied to the record evidence and tailored Tiffany's workplace setting

 accommodations accordingly. (Id. at 2-3).

       Given the fact-specific nature of social security cases, the flexible nature of

 the rational articulation rule, and the existence of support in the record for the

 administrative law judge's opinion, a reasonable person could conclude that the

 Commissioner's defense of the ALJ's opinion in this case had a rational basis in fact

 and law. See Kusilek v. Barnhart, No. 04-C-310-C, 2005 WL 567816, at *4-5 (W.D.

 Wis. Mar. 2, 2005), aff'd, 175 F. App'x 68 (7th Cir. 2006); Bassett, 641 F.3d at 859;

 Conrad, 434 F.3d at 987. Accordingly, the Court finds that the Commissioner's

 position was substantially justified and, thus, the Plaintiff is not entitled to an

 award of attorney fees.




                                             8
Case 2:19-cv-00479-DLP-JRS Document 35 Filed 05/28/21 Page 9 of 9 PageID #: 1884




       IV.       Conclusion

       For the reasons stated above, Plaintiff's Motion for Award of Attorney Fees

 Pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d), Dkt. [28], is

 DENIED.

       So ORDERED.


       Date: 5/28/2021




 Distribution:

 All ECF-registered counsel of record via email




                                           9
